DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021, has been entered.
 
Status of the Claims
	Claims 8, 9, 12, 16, 17, and 20 are pending and examined.

Claim Rejections - 35 USC § 112
Claims 8, 9, 12, 16, 17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:

	The Specification explains that the concentration may be 100% by mass. See par. 57.
	However, of the many examples and experiments in the instant Specification, there is not a single example in which a concentration of more than 5% is used, and this does not appear to be for benzyl alcohol.  Further, there is a single instance in the instant Specification in which benzyl alcohol is applied to a wasp.  In Example 1 on page 21, water is sprayed on the worker and then benzyl alcohol was sprayed one time.  The workers were observed for up to 1 minute.   There is no indication of a concentration that was applied and it is not clear that spraying first with water would not dilute any applied concentration.
Thus, it is not clear how to apply 10% by mass or more and that such does not kill the wasp.  The need to spray with water first, the concentration applied, the mortality or harm after the 1 minute of observation are not accounted for in the Specification and do not provide a POSA the ability to understand that the invention as claimed was in Applicant’s possession at the time of filing.
Further, Bessette et al., (U.S. Pat. No. 7,109,240), was applied for teaching at least one neutrally active substance selected from benzyl alcohol to control wasps.  Such application can be by spraying, fumigating, and the like.  Even further, a concentration was taught to be 0.1% to 1%.  Applicant argued in their response of May 25, 2021, on pages8-9, e.g., that Bessette “clearly considers that benzyl alcohol is fatal to insects and arachnids.”  
It is not clear how 100 mass% benzyl alcohol can be sprayed on a wasp, as claimed, and there is no damage to an Apidae bee and the Vespidae wasp is not killed.  It may be true that in 
Claimed invention is not fully described in the specification as claimed to repel without killing a Vespidae wasp at the claimed concentration and to avoid harm to an Apidae bee. The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.
It is suggested to amend the claims to a reasonable genus which is fully described in the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson et al., (US2007/0004686).
benzyl alcohol to a tree to control insect infestation.  A preferred invention consists of one or more of benzyl alcohol. See par. 36 and par. 40.  The compounds can confuse and even repel the insects. See par. 65.
The instant claims are directed to repelling.  This means that the application of benzyl alcohol as claimed only needs to be to a structure that a wasp could go to.  In this case, fruit trees would appear to fall in this category.  The intent to repel another insect is not controlling, if it in fact does repel wasps.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even if ranges do not overlap, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This is particularly, the case because the instant Specification indicates that a concentration of 1% by mass will more surely repel a Vespidae wasp. See Spec. p18.
	It would have been prima facie obvious prior to the filing of the instant application to arrive at the claimed invention in view of the cited prior art.  When the claimed agent is applied to a structure, including a tree or potential habitat it would be expected to have a repelling effect.  .
	
Claims 8, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gezundhait et al., (US2017/0245493) (filed September 14, 2014).
Gezundhait teaches a material for insect repelling, among other things, wherein the woven fabric comprises an essential oil or a derivative thereof that is microencapsulated. See prior art claim 1.  The derivative of an essential oil for repelling insects includes benzyl alcohol. See prior art claim 10 and par. 55.  The release rate of the essential oil is from 0.05% to 15% of the encapsulated essential oil. See par. 52.  The fabric is suitable for application to fields, bushes, trees, soil, and others areas. See par. 61.
The instant claims are directed to repelling.  This means that the application of benzyl alcohol as claimed only needs to be to a structure that a wasp could go to.  In this case, trees, bushes, and soil would appear to fall in this category.  The intent to repel another insect, e.g., is not controlling, if it in fact does repel wasps.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even if ranges do not overlap, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	It would have been prima facie obvious prior to the filing of the instant application to arrive at the claimed invention in view of the cited prior art.  When the claimed agent is applied to a structure, with a specific goal of repelling insects, it would be expected to be efficacious.  The instant Specification indicates that 1% would surely work.  The release rate of the essential oil is from 0.05% to 15% of the encapsulated essential oil. See par. 52.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed method in view of Gezundhait.

Claims 8, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borden et al., (U.S. Pat. No. 6,051,612).
	Borden teaches a method of treating logs, trees and coniferous hosts from attack by beetles by applying a repellent compound including benzyl alcohol. See prior art claim 2.  Non-host volatiles may be applied in a concentration of 0.1% up to 99%.  Experiment 6 tests benzyl alcohol in a concentration of 21.6%.  This is a place that bees can be attracted to, absent evidence to the contrary.  
The instant claims are directed to repelling.  This means that the application of benzyl alcohol as claimed only needs to be to a structure that a wasp could go to.  In this case, logs, trees, and coniferous hosts would appear to fall in this category.  The intent to repel another insect, e.g., is not controlling, if it in fact does repel wasps.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even if ranges do not overlap, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). This is particularly, the case because the instant Specification indicates that a concentration of 1% by mass will more surely repel a Vespidae wasp. See Spec. p18.
It would have been prima facie obvious prior to the filing of the instant application to arrive at the claimed invention in view of the cited prior art.  When the claimed agent is applied to a structure, with a specific goal of repelling insects, it would be expected to be efficacious.  The instant Specification indicates that 1% would surely work.  Experiment 6 tests benzyl alcohol in a concentration of 21.6%.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed method in view of Borden.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JARED BARSKY/Primary Examiner, Art Unit 1628